DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 2, “a processor” has been replaced by -at least a processor-.

Allowable Subject Matter
Claims 1, 3 – 5, 7, 9 – 18 are allowed over the prior art made .The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (determine, based on biometric information of a speaker and a non-speaker, creativities of the speaker and the non-speaker, according to different indices; determine a creativity of a group including the speaker and the nonspeaker according to a ratio of time during which the creativity of the speaker is exhibited, a ratio of time during which the creativity of the non-speaker is exhibited, the creativity of the speaker at a time when the speaker makes an utterance, [[and]] the creativity of the non-speaker at a time when a certain period of time has passed since the utterance by the speaker are used, and a position defined by the creativity of a target speaker and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658